DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 07/11/2022. As directed by the amendment: claims 1-16 have been amended; no claims have been canceled; and no new claims have been added. Thus, claims 1-16 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections previously set forth in the office action mailed 03/09/2022.

Response to Arguments
 Applicant’s argument pages 6-7 of the remarks filed 07/11/2022 that Hjertman et al does not disclose any injector housing with slip-resistant features at the exterior surface of the housing, but rather on the interior surface of a different element. Applicant’s argument has been fully considered and are not persuasive. Hjertman discloses the autoinjector (shown in fig. 1) comprising one or more slip-resistant features (17 of 11 shown in figs. 1 and 14, page 14 lines 20-26, page 15 lines 12-20, and page 16 lines 1-5) provided at the exterior surface of the housing (see fig. 1). Examiner notes: Hjertman discloses on page 14 lines 20-26 that “...element 11 is an essentially shell-formed element having a curved inner face 12 possessing a configuration substantially conforming to the shape of the handle section or said seat and has a length corresponding thereto. Thus, when mounted said element 11 preferably occupies the whole seat and works as a grip for the injection device.” Hjertman discloses on page 16 lines 1-5 that “the superimposed layer 17 of elastic material is the actual grip portion and is softer and thicker than the layer 16 to give the user of the injection device a feeling of comfort and a steady holding of the injection device, when used.” Therefore, Hjertman discloses “one or more slip-resistant features at the exterior surface of the housing”.
Applicant’s argument pages 7-8 of the remarks filed 07/11/2022 that Bilhuber does not teach a varnish coating would be useful to prevent human hand from slipping from a surface, such as a surface of an autoinjector. Applicant’s argument has been fully considered and are not persuasive. Bilhuber teaches a varnish coating used to prevent moisture gain or loss from a surface (col. 3 lines 70-75). Therefore, it would have been obvious to one having ordinary skill in the art to modify Hjertman by adding a varnish coating, for the purpose of preventing moisture gain or loss from the exterior surface of element 11 of Hjertman to preserve the grip or friction of Hjertman’s device.
Applicant’s argument page 9 of the remarks filed 07/11/2022 that Anders does not use the varnish for slip-resistance but rather uses the varnish to protect printed information. Applicant’s argument has been fully considered and are not persuasive. Bilhuber teaches a varnish coating used to prevent moisture gain or loss from a surface (col. 3 lines 70-75). Therefore, Bilhuber teaches the use of varnish for slip-resistance. Anders only teaches a method of curing the vanish by using ultraviolet light (par. 0032). Therefore, Bilhuber in view of Anders teaches how to apply a layer of varnish to the exterior layer to protect the exterior layer and any printed information on the exterior layer (par. 0032).
Applicant’s argument pages 9-10 of the remarks filed 07/11/2022 that Nugent does not cure the deficiency of Hjertman et al.. Applicant’s argument has been fully considered and are not persuasive. Hjertman discloses the autoinjector (shown in fig. 1) comprising one or more slip-resistant features (17 of 11 shown in figs. 1 and 14, page 14 lines 20-26, page 15 lines 12-20, and page 16 lines 1-5) provided at the exterior surface of the housing (see fig. 1). Therefore, Hjertman in view of Nugent does disclose the slip-resistant features.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 7, 8, 9, 11, 12, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hjertman et al. (WO 03/086511) in view of Schmitz (US 5,167,641).
Regarding claim 1, Hjertman discloses 
Autoinjector (fig. 1 and page 5 lines 20-23) comprising: 
a) a housing (1/2, fig. 1) having an interior surface (interior surface of 1/2) and an exterior surface (exterior surface of 1/2) and a proximal end (proximal end of 1/2, left end in fig. 1) and a distal end (distal end of 1/2, right end in fig. 1); 
b) a needle (needle, page 13 lines 31-37) having a proximal end (proximal end of needle, page 13 lines 31-37) and a distal end (distal end of needle, page 13 lines 31-37), 
wherein the autoinjector (fig. 1 and page 5 lines 20-23) further comprises one or more slip-resistant features (17 of 11, figs. 1 and 14, page 14 lines 20-26, page 15 lines 12-20, and page 16 line 1 -5) provided at the exterior surface of the housing (exterior surface of 1/2, fig. 1).

Regarding claim 1, Hjertman discloses autoinjector, as set forth above, except for the needle being moveable from a storage position in which the needle is situated within the housing to a medicament delivering position in which the needle extends out of the proximal end of the housing, and a power assembly for moving the needle from the storage position to the medicament delivering position, the power assembly situated within the housing.
However, Schmitz teaches a system (10, figs. 1-6) comprising a needle (32) being moveable from a storage position (fig. 4) in which the needle (32) is situated within the housing (housing of 10) (fig. 4, col. 4 lines 35-37) to a medicament delivering position (fig. 3) in which the needle (32) extends out of the proximal end of the housing (proximal end of housing of 10) (figs. 1 and 3, col. 3 lines 45-46), and a power assembly (12/18) for moving the needle (32) from the storage position (fig. 4) to the medicament delivering position (figs. 1 and 3), the power assembly (12/18) situated within the housing (housing of 10).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the mechanical means of the injector of Hjertman with the mechanical means of the auto injector of Schmitz since Hjertman teaches the device can use any type of mechanical means such as those of auto injectors (see pg. 5 lines 15-23 of Hjertman), for the purpose of preventing accidental injury and contamination that might otherwise result from having the used needle in an exposed position (abstract by Schmitz).
Regarding claim 2, in the modified device of Hjertman in view of Schmitz, 
Hjertman discloses autoinjector according to claim 1, further comprising a label (11, Hjertman) attached to the exterior surface of the housing (exterior surface of 1/2, Hjertman), wherein said one or more slip-resistant features (17 of 11, Hjertman) are provided on said label (11, Hjertman) (figs. 1 and 14, page 14 lines 20-26, page 15 lines 12-20, and page 16 line 1-5).
Regarding claim 7, in the modified device of Hjertman in view of Schmitz, 
Hjertman discloses autoinjector according to claim 2, wherein the label (11, Hjertman) comprises a label substrate (outer face 19 with 28 and a sign, a barcode, braille or characters being incorporated in the surface by printing on the outer face 19 of 11, page 17 lines 3-10, Hjertman) having at least one of indentures and protrusions (13, page 15 lines 12-17, Hjertman), the at least one of indentures and protrusions imparting a slip-resistant texture to at least a portion of the label (page 15 lines 12-17, Hjertman).
Regarding claim 8, in the modified device of Hjertman in view of Schmitz, 
Hjertman discloses autoinjector according to claim 7, wherein the label substrate (outer face 19 with 28 and a sign, a bar-code, braille or characters being incorporated in the surface by printing on the outer face 19 of 11, page 17 lines 3-10, Hjertman) is corrugated (fig. 14).
Regarding claim 9, in the modified device of Hjertman in view of Schmitz, 
Hjertman discloses autoinjector according to claim 7 or 8, wherein the label (11, Hjertman) further comprises a film (18, Hjertman), the film (18, Hjertman) coating at least a portion of the label substrate (all embodiments have a friction enhancing element or layer 18; page 16 lines 10-20, Hjertman).
Regarding claim 11, in the modified device of Hjertman in view of Schmitz, 
Hjertman discloses autoinjector according to claim 1 wherein the exterior surface of the housing (exterior surface of 1/2, Hjertman) forms at least one of indentures and protrusions (page 15 lines 12-15, Hjertman), the at least one of indentures and protrusions (page 15 lines 12-15, Hjertman) providing said one or more slip-resistant features (page 15 lines 12-15, Hjertman) and imparting a slip- resistant texture (page 15 lines 12-15, Hjertman) to at least a portion of the exterior surface of the housing (exterior surface of 1/2, Hjertman).
Regarding claim 12, in the modified device of Hjertman in view of Schmitz, 
Hjertman discloses autoinjector according to claim 11, wherein at least one word (page 17 lines 3-10) is printed on the exterior surface of the housing (exterior surface of 1/2, Hjertman).
Regarding claim 13, in the modified device of Hjertman in view of Schmitz, 
Hjertmam discloses autoinjector according to claim 11 or 12, wherein the autoinjector further comprises a label (11, Hjertman) attached to the exterior surface of the housing (exterior surface of 1/2, Hjertman), the label (11, Hjertman) comprising a label substrate (outer face 19 with 28 and a sign, a bar-code, braille or characters being incorporated in the surface by printing on the outer face 19 of 11, page 17 lines 3-10, Hjertman) having at least one of indentures and protrusions (page 15 lines 12-15, Hjertman), the at least one of indentures and protrusions (page 15 lines 12-15, Hjertman) imparting a slip-resistant texture (page 15 lines 12-15, Hjertman) to at least a portion of the label (11).

Claim(s) 3, 4, 14 is/are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Hjertman et al. (WO 03/086511) in view of Schmitz (US 5,167,641) in further view of Bilhuber (US 2,339,752).
Regarding claim 3, in the modified device of Hjertman in view of Schmitz, 
Hjertman discloses autoinjector according to claim 2,  wherein the label (11, Hjertman) comprises a label substrate (outer face 19 with 28 and a sign, a barcode, braille or characters being incorporated in the surface by printing on the outer face 19 of 11, page 17 lines 3-10, Hjertman).

Regarding claim 3, Hjertman in view of Schmitz discloses the autoinjector, as set forth above, except for a varnish, the varnish coating at least a portion of the label substrate and imparting a slip-resistant texture to said portion of the label.
However, Bilhuber teaches using a varnish on a surface to preserve the grip or friction (see col 3 lines 70-75).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Hjertman’s label substrate with a varnish, the varnish coating at least a portion of the label substrate, as taught by Bilhuber, for the purpose of preserving the grip and friction of the layer (see col 3 lines 70-75 of Bilhuber).
Regarding claim 4, Hjertman in view of Schmitz and Bilhuber, discloses autoinjector according to claim 3, as set forth above, except for wherein the varnish forms a pattern on at least a portion of the label substrate.
However, Bilhuber teaches using a varnish on a surface to preserve the grip or friction (see col 3 lines 70-75).
After the modification is made, Hjertman modified autoinjector teaches the varnish (Bilhuber, col. 3 lines 70-75) forming a pattern (28) on at least a portion of the label substrate (outer face 19 with 28 and a sign, a bar-code, braille or characters being incorporated in the surface by printing on the outer face 19 of 11, page 16 line 32 to page line 10, Hjertman).
Regarding claim 14, in the modified device of Hjertman in view of Schmitz,
Hjertman discloses autoinjector according to claim 11, wherein the autoinjector further comprises a label (11, Hjertman) attached to the exterior surface of the housing (exterior surface of 1/2, Hjertman), the label (11, Hjertman) comprising a label substrate (outer face 19 with 28 and a sign, a bar-code, braille or characters being incorporated in the surface by printing on the outer face 19 of 11, page 17 lines 3-10, Hjertman) and a varnish, the varnish coating at least a portion of the label substrate.

Regarding claim 14, Hjertman in view of Schmitz, discloses the autoinjector, as set forth above, except for a varnish, the varnish coating at least a portion of the label substrate.
However, Bilhuber teaches using a varnish on a surface to preserve the grip or friction (see col 3 lines 70-75).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Hjertman’s label substrate with a varnish, the varnish coating at least a portion of the label substrate, as taught by Bilhuber, for the purpose of preserving the grip and friction of the layer (see col 3 lines 70-75 of Bilhuber).

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hjertman et al. (WO 03/086511) in view of Schmitz (US 5,167,641) in further view of Bilhuber (US 2,339,752), in further view of Anders et al. (US 2006/0011731).
Regarding claim 5, Hjertman in view of Schmitz and Bilhuber, discloses autoinjector according to claim 3 or 4, as set forth above, except for wherein the varnish has been cured by ultraviolet light.
However, Anders teaches a method of curing the varnish using ultraviolet light (par. 0032).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Hjertman’s device to have the varnish being cured by ultraviolet light, as taught by Anders, for the purpose of applying a layer of varnish to the overlay layer to protect the printed information (par. 0032 by Anders).

Claim(s) 10, 15 is/are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Hjertman et al. (WO 03/086511) in view of Schmitz (US 5,167,641) in further view of Nugent (US 4,827,944).
Regarding claim 10, Hjertman in view of Schmitz, discloses autoinjector according to claim 2, wherein the label (11, Hjertman) comprises a label substrate (outer face 19 with 28 and a sign, a barcode, braille or characters being incorporated in the surface by printing on the outer face 19 of 11, page 17 lines 3-10, Hjertman) and a film (18, Hjertman), the film (18, Hjertman) coating at least a portion of the label substrate (all embodiments have a friction enhancing element or layer 18; page 16 lines 10-20, Hjertman), and imparting a slip-resistant texture to said portion of the label (page 16 lines 10-20, Hjertman). 
Regarding claim 10, Hjertman discloses the autoinjector, as set forth above, except for the film providing a matte finish.
Regarding claim 15, Hjertman in view of Schmitz, discloses autoinjector according to claim 11 or 12, wherein the autoinjector further comprises a label (11, Hjertman) attached to the exterior surface of the housing (exterior surface of 1/2, Hjertman), the label (11, Hjertman) comprising a label substrate (outer face 19 with 28 and a sign, a bar-code, braille or characters being incorporated in the surface by printing on the outer face 19 of 11, page 17 lines 3-10, Hjertman) and a film (18, Hjertman), the film (18, Hjertman) coating at least a portion of the label substrate (all embodiments have a friction enhancing element or layer 18; page 16 lines 10-20, Hjertman).
Regarding claim 15, Hjertman discloses the autoinjector, as set forth above, except for the film providing a matte finish to at least a portion of the label.
However, Nugent teaches a system on which a label is placed on the outer surface, along with a matte finish (col. 3 lines 26-35).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Hjertman’s film coating with a matte finish, as taught by Nugent, for the purpose of making the surface appropriate for receiving written identification information (i.e. label information; see col 3 lines 26-35 of Nugent) and accommodate various over-labels (see col 3 lines 35-40 of Nugent).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783